DETAILED ACTION

Double Patenting
	The Non-Statutory Double Patent Rejection has been withdrawn since a Terminal Disclaimer has been filed.

Response to Arguments
Applicant’s Argument: “In the Office Action, the Examiner rightfully admitted that Hammer fails to disclose a wide angle video camera. Since amended claim 1 currently recites "capturing one or more images of the detected unknown flying object using a recognition module having a first camera comprising a wide angle video camera installed on a slewing module and a second camera having zoom functionality installed on the slewing module," Applicant respectfully submits that Hammer fails to anticipate the above emphasized features of amended claim 1. 
Examiner’s Response: A new grounds of rejection of has made using Unlu in view of Hammer in view of Watanable. Unlu discloses using both a wide angle camera and narrow angle zoom camera. Additionally Watanable discloses that both the wide angle camera and the narrow angle camera are installed on a the same rotating section.

	Applicant’s Argument: Since Unlu merely mentions a rotating narrow-angle zoom camera, classification of the flying objects by Unlu system is not necessarily performed in the same manner as in the claimed system. For example, it is only possible to rotate the zoom camera, but not the stationary wide- angle camera in Unlu. Furthermore, such rotation is done manually by an operator. In contrast, in the claimed system, the classification module may send control commands to the slewing module to rotate both cameras in the direction of the detected object, making it possible to change the scale of the image of the target object when photographed from the same point.
	Examiner’s Response: Applicant’s assertion that Unlu does the rotation manually does not appear to be correct. In fact Unlu discloses p. 4 left column 1st para, that the rotation is done immediately based on the tracking, and the tracking is automatic based on the TCT (Target Candidate Track) algorithm. Furthermore Unlu discloses p. 12 left column 3rd para, that the system is autonomous, “In addition to this, we have developed and presented an autonomous intelligent tracking policy, where suspicious airborne targets are examined in detail with a lower-angle camera.”
Watanable discloses that both the wide angle and narrow angle camera are rotatable and they are mounted on the same rotating section.
Additionally, the rotation of both cameras according to Watanable can also be done by a control unit. See Watanable (¶34, 39) ¶40, “The control section 26 rotates the rotating section 14 while successively calculating the angle .alpha. from the wide-angle camera 10 to the specific object until the angle .alpha. corresponds to the rotational angle .beta. of the rotating section 14. When the angle .alpha. from the wide-angle camera 10 to the specific object is matched to the rotational angle .beta. of the rotating section 14, the rotation of the rotating section 14 is stopped. In addition to the wide-angle camera 10 provided for the rotating section 14, the narrow-angle camera 12 is rotated at the same time as shown in FIG. 3(b).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-10, 12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unlu et al. (“Deep learning-based strategies for the detection and tracking of drones using several cameras”) in view of Hammer et al. (“UAV detection, tracking, and classification by sensor fusion of a 360 lidar system and an alignable classification sensor”) and in further view of Watanable et al. (US Pub. No. 2007/0200933 A1).
Regarding claim 1, Unlu discloses, a method for detecting unmanned aerial vehicles (UAV), the method comprising: 
capturing  one or more images of the detected unknown flying object using a recognition module having a first camera comprising a wide angle video camera rd para, “The static wide angle camera serves as a primary aerial object detection, where drones can be detected at relatively long range (up to ∼ 1 km), even as small as few dozens of pixels. These detections are tracked on the image plane of the wide camera and the ones which show specific motion and visual signatures are inspected by the narrow-angle RGB camera on the rotating turret.” Further see Unlu p. 2 left column 4th para, “For tracking purpose, where the intruding airborne target is being tracked on wide-angle image plane, and verified by rotating zoom cameras;”)
wherein the recognition module is configured to change scale of the images of the unknown flying object captured by the first camera and the second camera; (See Unlu p. 8 right column 2nd para, “Note that, this overlaid image is only used to locate the bounding boxes of the objects. In other words, based on the location of the detection bounding box on the small image in the corner (low-angle camera frame), with proper scaling of the coordinates; we can crop the image from the raw frame of the low-angle camera (thus, resolution loss does not occur due to downsizing for overlaying). Next, this cropped images can be classified by the YOLO classifier architecture. Based on our experimentations, it was concluded that the overlaid image coming from low-angle camera shall be 1/4 of the main image plane. Note that, even the raw main image plane size is 1600 × 1600 pixels, it is automatically downsized to 832×832 pixels, due to YOLO architecture. However, when regions are being cropped, raw images are used with proper transformation between coordinates of different scales. So, even small objects’ bounding boxes can be acquired with high resolution.”)
analyzing the captured one or more images provided by the recognition module to classify the detected unknown flying object using a classification module having an artificial neural network, (See p. 6 right column 2nd para, “A TCT is evaluated in periodic windows temporally, where each time unit is TTCT window frames long. The frames coming from the zoomed camera is processed simultaneously with the main image plane for detection with the same YOLO architecture, thanks to the novel algorithm we present in the next section. Each frame, the candidate objects (if exists any) are detected and located on the zoomed camera frame. After detection are located, they are cropped from the frame and classified by the separate YOLO classifier algorithm.”)
wherein the classification module is configured to send one or more control commands to the slewing module to rotate st para, “Based on a modified lightweight YOLOv3 architecture, we detect the small intruders. At this first stage, false alarms up to a degree is acceptable, where they are tracked and based on their movements and visual signatures they may be inspected by rotating the turret toward it and analyzed with the narrow-angle camera.” Further see Unlu p. 6 left column 3 para, “When a specific track with a specific ID is assigned as TCT, the turret is immediately rotated toward the instantaneous position of it.”)
and determining, based on the analyzed one or more images, whether the detected unknown flying object comprises a UAV.  (See Unlu p. 7 left column 2nd para, :Based on our field observations, we have designed and trained to system to analyze 4 different classes : drones, birds, airplanes, and background clutter.”)
Unlu discloses the above limitations but he fails to disclose the following limitations.
However Hammer discloses, detecting an unknown flying object in a monitored zone of air space by probing airspace to obtain information associated with the detected unknown flying object (See Hammer Section 2.2 UAV detection, “The procedure for UAV detection with panoramic LiDAR Sensors is as follows: The proposed object detection and tracking algorithm takes advantage of the dense, ordered structure of the point clouds corresponding to single 360 rotations of the laser scanner (organized clouds). … We find 3D clusters that are isolated in the point cloud, i.e., 3D clusters that have no or only very few other points in their direct neighborhood. As a result, the number of potential UAV objects can typically be reduced from several hundred to less than twenty for each frame.” Further see Hammer Section 1, “Options for the detection, tracking and monitoring of UAVs are needed, especially with regard to sensitive areas like airports, company premises or military facilities.”)
comprising at least spatial coordinates of the detected unknown flying object; (See Hammer Section 2.3, “An object detected in the last frame should occur in the current frame at a position near its last position or the extrapolated next position. In order to find such corresponding objects, a track list is set up with all detected objects of the first frame. For all subsequent frames, the coordinates of all detected 3D objects are compared with the objects in the track list.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detecting the spatial position of a UAV as suggested by Hammer to Unlu’s detection of drones using cameras using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to easily detect the initial position of the drone prior to imaging it with a camera.
Unlu and Hammer disclose the above limitations but they fail to disclose the following limitations. 
However Watanable disclose, a first camera comprising a wide angle video camera installed on a slewing module and a second camera having zoom functionality installed on the slewing module, (See Watanable ¶43, “According to the image capturing device 100 in accordance with the first embodiment of the present invention, the wide-angle camera 10 and the narrow-angle camera 12 are attached to the rotating section 14.”)
wherein the classification module is configured to send one or more control commands to the slewing module to rotate the first camera and the second camera in the direction of detected unknown flying object;  (See Watanable ¶43, “and the rotating section 14 is rotated such that the wide-angle camera 10 and the narrow-angle camera 12 are rotated about the rotational axis O while the wide-angle camera 10 and the narrow-angle camera 12 always maintain a certain distance therebetween. Accordingly, the rotation of the rotating section 14 on the basis of the positional information of a specific object in the overall images captured by the wide-angle camera 10 can move the narrow-angle camera 12 to a position on an extension connecting the specific object and the rotational axis O when the wide-angle camera 10 is moved to a position on the extension.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotating wide angle camera and rotating narrow angle camera that are attached to the same section as suggested by Watanable to Unlu and Hammer’s detection of drones using both cameras using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Watanable in ¶44, “Moreover, since the wide-angle camera 10 rotates on its axis according to the rotational angle of the rotating section 14, the images captured by the wide-angle camera 10 are always fixed in the same direction even when the rotating section 14 is rotated. Therefore, no rotation processing of the captured images is required at the first image-processing section 16, resulting in a reduction in workload for image processing.”

Regarding claim 2, Unlu, Hammer, and Watanable disclose, the method of claim 1, further comprising, in response to determining that the detected unknown flying object comprises a UAV, identifying the UAV. (See Unlu p. 7 left column 2nd para, :Based on our field observations, we have designed and trained to system to analyze 4 different classes : drones, birds, airplanes, and background clutter.” Further see Unlu p. 7 right column 2nd para, “For each frame, the detection and classification is performed for the current TCT, and the confidence scores of classification of each detection is recorded. If there is no detection, the classification score is set to 0 for drone recognition. Note that, there may be multiple overlapping detections for the same objects. For each temporal window TTCT window frames , the maximum drone classification score, kTCT t is evaluated among all detections in that window.”)

Regarding claim 4, Unlu, Hammer, and Watanable disclose, the method of claim 1, wherein detecting an unknown flying object in a monitored zone of air space further comprises determining spatial coordinates of the unknown flying object (See Hammer Section 2.3, “An object detected in the last frame should occur in the current frame at a position near its last position or the extrapolated next position. In order to find such corresponding objects, a track list is set up with all detected objects of the first frame. For all subsequent frames, the coordinates of all detected 3D objects are compared with the objects in the track list.”)
and wherein the spatial coordinates of the unknown flying object include at least an azimuth orientation of the detected unknown flying object, an altitude of the detected unknown flying object  (See Hammer Section 4.2 p. 6, “The UAV detection algorithm takes about 50 ms after each 360 rotation of the LiDAR sensor is finished (which takes 100 ms itself). Then the position is transferred to the PTH and the orientation of the PTH takes some additional time, depending on the changes in azimuth and elevation.”
and a distance to the detected unknown flying object.  (See Hammer Section 4.3.3, “If the camera is equipped with a zoom lens, the FOV could be adapted optimally to the distance of the object which is known from the LiDAR based detection.”)

Regarding claim 7, Unlu, Hammer, and Watanable disclose, the method of claim 1, wherein the one or more images of the detected unknown flying object comprise a video frame captured by at least one of the first and second cameras. (See Unlu p. 4 right column 3rd para, “In other words, every time a frame is processed by detecting the objects on main plane, the tracking and classification operations follow it. When the operation for that frame is finished, the next frame is processed.” Further see Unlu p. 6 left column 3rd para, “Then the procedure for the treatment of a TCT begins, where frames coming from zoomed camera is evaluated.”)

Regarding claim 8, Unlu, Hammer, and Watanable disclose, the method of claim 1, wherein the unknown flying object is detected using light identification, detection and ranging (LIDAR).  (See Hammer Section 2.2 UAV detection, “The procedure for UAV detection with panoramic LiDAR Sensors is as follows: The proposed object detection and tracking algorithm takes advantage of the dense, ordered structure of the point clouds corresponding to single 360 rotations of the laser scanner (organized clouds).”)

Regarding claim 9, Unlu, Hammer, and Watanable disclose, a system for detecting unmanned aerial vehicles (UAV), the system comprising: a hardware processor configured to: (See Unlu p. 3 right column 2nd para, “a main computational unit (a Linux PC or embedded platform with NVIDIA GPU) is connected to them via ethernet.”)
detect an unknown flying object in a monitored zone of air space by probing airspace to obtain information associated with the detected unknown flying object comprising at least spatial coordinates of the detected unknown flying object; capture one or more images of the detected unknown flying object using a recognition module having a first camera comprising a wide angle video camera installed on a slewing module and a second camera having zoom functionality installed on the slewing module, wherein the recognition module is configured to change scale of the images of the unknown flying object captured by the first camera and the second camera; analyze the captured one or more images provided by the recognition module to classify the detected unknown flying object using a classification module having an artificial neural network, wherein the classification module is configured to send one or  more control commands to the slewing module to rotate the first camera and the second camera in the direction of detected unknown flying object; and determine, based on the analyzed one or more images, whether the detected unknown flying object comprises a UAV. (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)
Regarding claim 10, Unlu, Hammer, and Watanable disclose, the system of claim 9, the hardware processor is further configured to, in response to determining that the detected unknown flying object comprises a UAV, identify the UAV.  (See the rejection of claim 2 as it is equally applicable for claim 10 as well.)

Regarding claim 12, Unlu, Hammer, and Watanable disclose, the system of claim 9, wherein the hardware processor configured to detect an unknown flying object in a monitored zone of air space is further configured to determine spatial coordinates of the unknown flying object and wherein the spatial coordinates of the unknown flying object include at least an azimuth orientation of the detected unknown flying object, an altitude of the detected unknown flying object and a distance to the detected unknown flying object.  (See the rejection of claim 4 as it is equally applicable for claim 12 as well.)

Regarding claim 15, Unlu, Hammer, and Watanable disclose, the system of claim 9, wherein the one or more images of the detected unknown flying object comprise a video frame captured by at least one of the first and second cameras.  (See the rejection of claim 7 as it is equally applicable for claim 15 as well.)

Regarding claim 16, Unlu, Hammer, and Watanable disclose, the system of claim 9, wherein the unknown flying object is detected using light identification, detection and ranging (LIDAR).  (See the rejection of claim 8 as it is equally applicable for claim 16 as well.)

Regarding claim 17, Unlu, Hammer, and Watanable disclose, a non-transitory computer readable medium storing thereon computer executable instructions for detecting unmanned aerial vehicles (UAV), including instructions for: (See Unlu p.4 left column 2nd para, “The deep learning algorithms are executed in the GPU of the main computational unit, which is a 2 Gb memory NVIDIA Geforce K620.”)
detecting an unknown flying object in a monitored zone of air space by probing airspace to obtain information associated with the detected unknown flying object comprising at least spatial coordinates of the detected unknown flying object; capturing one or more images of the detected unknown flying object using a recognition module having a first camera comprising a wide angle video camera installed on a slewing module and a second camera having zoom functionality installed on the slewing module, wherein the recognition module is configured to change scale of the images of the unknown flying object captured by the first camera and the second camera; analyzing the captured one or more images provided by the recognition module to classify the detected unknown flying object using a classification module having an artificial neural network, wherein the classification module is configured to send one or more control commands to the slewing module to rotate the first camera and the second camera in the direction of detected unknown flying object; and determining, based on the analyzed one or more images, whether the detected unknown flying object comprises a UAV.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 18, Unlu, Hammer, and Watanable disclose the non-transitory computer readable medium of claim 17, further including instructions for, in response to determining that the detected unknown flying object comprises a UAV, identifying the UAV.  (See the rejection of claim 2 as it is equally applicable for claim 18 as well.)

Regarding claim 20, Unlu, Hammer, and Watanable disclose the non-transitory computer readable medium of claim 17, wherein detecting an unknown flying object in a monitored zone of air space further comprises determining spatial coordinates of the unknown flying object and wherein the spatial coordinates of the unknown flying object include at least an azimuth orientation of the detected unknown flying object, an altitude of the detected unknown flying object and a distance to the detected unknown flying object.   (See the rejection of claim 4 as it is equally applicable for claim 20 as well.)

Claims 3, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unlu et al. (“Deep learning-based strategies for the detection and tracking of drones using several cameras”) in view of Hammer et al. (“UAV detection, tracking, and classification by sensor fusion of a 360 lidar system and an alignable classification sensor”) in view of Watanable et al. (US Pub. No. 2007/0200933 A1) and in further view of Chen (US Pub. No. 2018/0165971 A1).
Regarding claim 3, Unlu, Hammer, and Watanable disclose, the method of claim 2, but they fail to disclose the following limitations.  
However Chen discloses, wherein identifying the UAV further comprises detecting at least one of a visual marker, GPS (Global Positioning System) beacon, or RFID (Radio Frequency Identification) tag indicating the ownership of the UAV.  (See Chen ¶270, “For example, when the identifier of the unmanned aerial vehicle is a two-dimensional code, the maintenance apparatus scans the two-dimensional code, and uses information obtained after the scanning as the identifier of the unmanned aerial vehicle. For another example, when the identifier of the unmanned aerial vehicle is a radio-frequency tag, the maintenance apparatus identifies the radio-frequency tag by using a radio frequency identification (English: Radio Frequency Identification, RFID for short) technology, and uses information obtained after the identification as the identifier of the unmanned aerial vehicle.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identification of a UAV using a visual marker or a RFID tag as suggested by Chen to Unlu, Hammer, and Watanable’s detection of a UAV using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Chen in ¶65-67 is so that the identification can help determine if the UAV has flight clearance to fly in a specific flight zone.

Regarding claim 11, Unlu, Hammer, Watanable, and Chen disclose, the system of claim 10, wherein the hardware processor configured to identify the UAV is further configured to detect at least one of a visual marker, GPS (Global Positioning System) beacon, or RFID (Radio Frequency Identification) tag indicating the ownership of the UAV.  (See the rejection of claim 3 as it is equally applicable for claim 11 as well.)

Regarding claim 19, Unlu, Hammer, Watanable, and Chen disclose, the non-transitory computer readable medium of claim 18, wherein identifying the UAV further comprises detecting at least one of a visual marker, GPS (Global Positioning System) beacon, or RFID (Radio Frequency Identification) tag indicating the ownership of the UAV.  (See the rejection of claim 3 as it is equally applicable for claim 19 as well.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662